internal_revenue_service number release date index number --------------------------------- -------------------------------------------------- ----------------- ---------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-143386-07 date date company trust a b state date date date date date year legend -------------------------------------------------- ----------------------- ---------------------------------------------- ----------------------- -------------------- ---------------- -------------- ------------------- ----------------------- ----------------------- -------------------------- ---------------------- ------- plr-143386-07 dear -------------- this letter responds to the letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts company was incorporated under the laws of state on date on date a and b executed a_trust agreement creating the trust after a’s death on date a portion of a’s assets including shares in company passed to the trust on date company elected to be treated as an s_corporation effective date on date trust was a shareholder of company trust failed to make a timely election to be treated as an electing_small_business_trust esbt company’s legal counsel discovered the omission early in year legal counsel also discovered that trust inadvertently omitted its consent to company’s s_corporation_election thus on date the trust was an ineligible shareholder of company and therefore company’s s_corporation_election was invalid company represents that company and its shareholders have at all times intended company to be an s_corporation since its election effective date and that company and its shareholders have treated themselves consistently with s_corporation status company further represents that the failure of trust to file a timely esbt election was not motivated by tax_avoidance or retroactive tax planning in addition company represents that other than the failure_to_file an esbt election for trust company has met the definition of an s_corporation under sec_1361 company and all of its shareholders consent and agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary under sec_1362 law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock plr-143386-07 sec_1361 provides that for purposes of sec_1361 an electing_small_business_trust may be a shareholder of an s_corporation sec_1361 provides that for purposes of sec_1361 in the case of an electing_small_business_trust each potential_current_beneficiary of such trust shall be treated as a shareholder except that if for any period there is no potential_current_beneficiary of such trust such trust shall be treated as the shareholder during such period sec_1361 provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1362 provides in general that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 sec_1361 or sec_1361 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or sec_1362 sec_1361 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such plr-143386-07 corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based on the facts submitted and representations made we conclude that company’s s_corporation_election effective date was invalid due to trust‘s failure to make a timely esbt election and trust’s failure to consent to the s_corporation_election we also conclude that the termination was inadvertent within the meaning of sec_1362 consequently under the provisions of sec_1362 company will be treated as an s_corporation from date and thereafter provided that company’s s_corporation_election is valid and is not otherwise terminated under sec_1362 this ruling is contingent on trust filing the appropriate esbt election and consenting to company’s s_corporation_election within days of the date of this letter a copy of this letter must be attached to the election accordingly company’s shareholders in determining their federal tax_liability for years that are open with respect to both b and trust must include their pro_rata share of separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions pursuant to sec_1368 except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied as to whether company otherwise qualifies as a subchapter_s_corporation under sec_1361 in addition no opinion is expressed as to whether trust qualifies as an esbt under sec_1361 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-143386-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
